                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION


CHONQUARO GREEN #445200                  CASE NO. 6:18-CV-00806 SEC P

VERSUS                                   JUDGE JUNEAU

W S MCCAIN                               MAGISTRATE JUDGE HANNA

                                   JUDGMENT
        For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, and after an independent review of the record,

determining that the findings are correct under the applicable law, and considering

the objections to the Report and Recommendation filed by the Petitioner;

        IT IS ORDERED, ADJUDGED AND DECREED that the petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254 be DENIED and DISMISSED WITH

PREJUDICE, consistent with the Report and Recommendation.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 13th day of March,

2019.



                                            ______________________________
                                            MICHAEL J. JUNEAU
                                            UNITED STATES DISTRICT JUDGE
